Title: To George Washington from the Board of War, 12 June 1779
From: Board of War
To: Washington, George


        
          Sir,
          War Office [Philadelphia] June 12. 1779
        
        The inclosed letter from General Thompson is transmitted to your Excellency to correct a mistake he made of the name of a captain in the 21st British regt proposed to be exchanged on parole, the board being informed that the determination of the matter is by Congress referred to your Excellency. We are, with great respect, your very obedt servants
        
          By order of the boardTim. Pickering
        
      